   Case: 1:18-cv-08175 Document #: 118 Filed: 04/14/20 Page 1 of 3 PageID #:1926



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 KOVE IO, INC.,                                     )
                               Plaintiff,           ) Civil Action No. 1:18-cv-08175
                                                    )
        v.                                          ) Hon. Judge Rebecca R. Pallmeyer
                                                    )
 AMAZON WEB SERVICES, INC.,                         )
                                                    )
                               Defendant.           )
                                                    )
                                                    )

            MOTION TO WITHDRAW APPEARANCE OF MICHAEL G. BABBITT

       Pursuant to Local Rule 83.17, Defendant Amazon Web Services, Inc. (“AWS”) requests

leave to withdraw the appearance of Michael G. Babbitt as counsel for AWS. In support thereof,

AWS states as follows:

       1.      On February 1, 2019, Mr. Babbitt entered an appearance on behalf of AWS as a

partner of Jenner & Block LLP.

       2.      As of April 9, 2020, Mr. Babbitt is no longer a partner of Jenner & Block LLP.

       3.      AWS will continue to be represented by the undersigned counsel of record from

Jenner & Block LLP.

       4.      Neither party will be prejudiced by the withdrawal of the appearance of Mr. Babbitt.

       WHEREFORE, AWS respectfully requests that the Court enter an order granting leave to

withdraw the appearance of Michael Babbitt as counsel for AWS.




                                                1
  Case: 1:18-cv-08175 Document #: 118 Filed: 04/14/20 Page 2 of 3 PageID #:1927




April 14, 2020                             Respectfully submitted,

                                           /s/ Terri L. Mascherin

Adam G. Unikowsky                          Terri L. Mascherin
JENNER & BLOCK LLP                         Timothy J. Baron
1099 New York Ave. NW Suite 900            Michael T. Werner
Washington, DC 20001                       JENNER & BLOCK LLP
(202) 639-6000                             353 N. Clark St.
aunikowsky@jenner.com                      Chicago, IL 60654
                                           (312) 222-9350
                                           tmascherin@jenner.com
                                           tbaron@jenner.com
                                           mwerner@jenner.com

                                           Attorneys for Amazon Web Services, Inc.




                                       2
   Case: 1:18-cv-08175 Document #: 118 Filed: 04/14/20 Page 3 of 3 PageID #:1928




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 14, 2020, I caused a true and correct copy of the foregoing

motion to be served on all counsel of record via the Court’s ECF system.



                                                            /s/ Michael T. Werner
                                                            Michael T. Werner
                                                            Jenner & Block LLP
                                                            353 N. Clark Street
                                                            Chicago, Illinois 60654
                                                            (312) 222-9350
